Case: 4:21-cr-00318-SRC-DDN Doc. #: 2 Filed: 05/19/21 Page: 1 of 2 PageID #: 5
                                                                                        lriLED
                                                                                      MAY 19 2021
                             UNITED STATES DISTRICT COURT                           U. S. DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                         EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )r
V.
                                                 j 4:21CR318 SRC/DDN
DOMINIC DAVIS,                                   )
                                                 )
               Defendant.                        )


                                         INDICTMENT

                                          COUNT ONE

        The Grand Jury charges that:

        On or about September 14, 2020, in the County of St. Louis, within the Eastern District of

Missouri,

                                       DOMINIC DAVIS,

the Defendant herein, did knowingly and intentionally distribute fentanyl, a Schedule II controlled

substance.

       In violation of Title 21, United States Code, Section 84l(a)(l).

                                         COUNT TWO

       The Grand Jury further charges that:

       On or about October 14, 2020, in the County of St. Louis, within the Eastern District of

Missouri,

                                       DOMINIC DAVIS,

the Defendant herein, did knowingly and intentionally distribute fentanyl, a Schedule II controlled

substance.                   -,_,
....   \
           Case: 4:21-cr-00318-SRC-DDN Doc. #: 2 Filed: 05/19/21 Page: 2 of 2 PageID #: 6



                  In violation of Title 21, United States Code, Section 84l(a)(l).

                                                    COUNT THREE

                   The Grand Jury further charges that:

                   On or about October 14, 2020, in the County of St. Louis, within the Eastern District of

           Missouri,

                                                   DOMINIC DAVIS,

           the Defendant herein, did knowingly and intentionally possess with the intent to distribute fentany 1,

           a Schedule II controlled substance.

                  In violation of Title 21, United States Code, Section 841(a)(l).

                                                     COUNT FOUR

                  The Grand Jury further charges that:

                  On or about October 14, 2020, in the County of St. Louis; within the Eastern District of

           Missouri,

                                                  DOMINIC DAVIS,

           the Defendant herein, knowing he had previously been convicted in a court of law of one or more

           crimes punishable by a term of imprisonment exceeding one year, knowingly possessed one or

           more firearms, which had traveled in interstate or foreign commerce during or prior to being in

           defendant's possession.

                  In violation of Title 18, United States Code, Section 922(g)(l).

                                                            A TRUE BILL.


                                                            FOREPERSON
           SAYLER A. FLEMING
           United States Attorney


           WILLIAM SCHARF, #66676MO
           Assistant United States Attorney
